Burns, J.
On November 29, 1940, the auditor general of the State of Michigan conveyed a parcel of property situated in Mecosta county to the State of Michigan for nonpayment of taxes. The Michigan department of conservation which had jurisdiction over this land offered it for sale. The advertisement for sale informed prospective purchasers that “Pursuant to statute all deeds conveying such property will reserve the following to *72the State of Michigan: All rights to minerals, coal, oil, gas, sand, gravel, marl, etc.” The statutory reference was CL 1929, § 58481
2(Stat Ann 1958 Rev § 13.441).
The former owner, Dan Worth, was notified of his right to retain the land by matching the successful high bid within 30 days after the sale. The high bid was $250, and the State land' purchase certificate reserved the mineral rights including sand and gravel. Worth filed an application to retain said property, and this application acknowledged the reservation of sand and gravel by the State. However, the deed from the State of Michigan to Worth, although reserving mineral rights, did not specifically mention sánd and gravel.® Thereafter, Worth conveyed the property to one Clifford E. James, who, in turn, conveyed the property to defendants William R. and Janet E. Davison. Both conveyances contained the language “subject to the exceptions and reservations con-' tained in the deed from the department of' conservation for the State of Michigan to Dan Worth,” which deed was recorded in liber 180 of deeds, page 346, Mecosta county register of deeds office.'
Shortly after the Davisons acquired the property, they removed sand and gravel from the subject, property. Plaintiff brought suit to recover the *73value of the sand and gravel removed hy the defendants, and a jury returned a verdict in favor of plaintiff in the amount of $5,500. The trial judge thereafter granted a judgment notwithstanding the verdict in favor of the defendants.
The reservation of “mineral rights” in a deed wherein the State is the grantor, has already been interpreted by our Supreme Court in Matthews v. Department of Conservation (1959), 355 Mich 589. There Justice Talbot Smith traced the history of such a clause and on page 595 stated:
“The scope of the mineral reservation is expressly made dependent upon a particular statute, which, as we have seen, classifies sand and gravel as nonmetallic minerals. The legislature made specific that which in general speech is obscure. When construed in light of the statute [which was the same as CL 1929, § 5848], the deed necessarily reserves sand and gravel to the State.”
The interpretation is plain and direct. The State reserved mineral rights, including the ponmetallic minerals, sand and gravel. Such reservation by operation of law is binding upon subsequent purchasers.
Cause is reversed and remanded to the trial court for entry of a judgment on the jury verdict.
No costs, a public question being involved.
Fitzgerald, P. J., and Holbrook, J.,.concurred.

 See, however, CL 1948, § 322.212, amended by PA 1964, No 125 (Stat Ann 1965 Cum Supp § 13.441) which now speeifieally provides that “Por the purpose of this section, 'mineral rights’ shall not include 'sand, gravel, clay or other nonmetallic minerals’.”


 Inasmuch as Worth failed to make his application for redemption within 90 days from the time title to sueh property vested in the State of Michigan by virtue of the tax sale, he did not qualify as one entitled to redeem the property and receive a quitclaim deed, conveying fee title without exceptions or reservations as provided by PA 1937, No 155, § 6, as amended (CL 1948, § 211.356 [Stat Ann 1960 Éev § 7.956]). Under these circumstances the conservation department had power under PA 1909, No 280, § 8, as amended (CL 1948, § 322.212 [Stat Ann 1958 Eev §13.441]) to reserve in the deed in the instant case all mineral, coal,, oil and gas rights.